DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
	Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on 8/19/2022 is acknowledge. Group II (claims 6-10) are withdrawn from consideration. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
“feed direction” as recited in claim 1 (line 3)
“slicer” as recited in claim 1 (line 4)
 “conveying channel” as recited in claim 1 (lines 4, 5, 18)
“range sensor arranged in a conveying channel” as recited in claim 1 (line 4)
“pipeline” as recited in claim 1 (lines 6, 7, 9, 19)
“press mold” as recited in claim 1 (line 8)
“Z-axis motor configured to control a press mold provided at one side of the pipeline to move in a Z-direction and squeeze the banana in an oil pan” as recited in claim 1 (lines 8-9)
“temperature control module arranged in the oil pan” as recited in claim 1 (lines 9-10)
“the conveying channel and the oil pan is configured to directly send a banana slice into the oil pan through the pipeline” as recited in claim 1 (lines 18-19)
“conveying motor” as recited in claim 2 (line 2)
“the material conveying module is connected with the MCU” as recited in claim 2 (line 2)
“crawler belt” as recited in claim 2 (line 3)
“temperature sensor arranged in the oil pan” as recited in claim 3 (line 2)
“weight sensor” as recited in claim 5 (line 2)
“door” as recited in claim 5 (line 3)
“feed inlet” as recited in claim 5 (line 3)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “CONTROL CIRCUIT OF BANANA SLICE FRYING MACHINE”.
The “MCU” is mentioned multiple times in the specification (e.g., page 2 line 4); however, the “MCU” is not defined. 
Appropriate correction is required.

Claim Objections
Claims 1-5 are objected to because of the following informalities: 
Claim 1 (lines 1, 5, 11, 13, 14), claim 2 (lines 2, 3), claim 4 (line 2), claim 5 (line 2) recite the limitation “MCU”. This limitation should be changed to “microcontroller unit”. 
Claims 2-5 are objected by virtue of their dependence on claim 1. 
Similarly, claim 5 is objected by virtue of its dependence on claim 2. 
Claim 1 recites the limitation “the conveying channel and the oil pan is configured to directly send a banana slice into the oil pan through the pipeline” in lines 18-19. It is not clear how the oil pan directly sends a banana slice into the oil pan through the pipeline; additionally, the disclosure and the drawings also fail to explain/show how the oil pan directly sends a banana slice into the oil pan through the pipeline; therefore, this limitation should be changed to “the conveying channel is configured to directly send a banana slice into the oil pan through the pipeline”.
Claims 2-5 are objected by virtue of their dependence on claim 1. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“temperature control module” in claim 1 (lines 9-10, 15-16). This limitation uses generic placeholder “module” (Prong A); the term “module” is modified by functional language “temperature control” (Prong B); and the term “module” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “temperature control module” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “temperature control module” will be interpreted as “temperature sensor” and equivalents, as indicated by Specification on page 3 lines 5-6. 
“data conversion module configured to perform data conversion between the touch screen and the MCU” in claim 4 (lines 1-2). This limitation uses generic placeholder “module” (Prong A); the term “module” is modified by functional language “configured to perform data conversion between the touch screen and the MCU” (Prong B); and the term “module” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “data conversion module configured to perform data conversion between the touch screen and the MCU” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “data conversion module” will be interpreted as “a converter” and equivalents. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “data conversion module configured to perform data conversion between the touch screen and the MCU” in lines 1-2. Claim limitation “data conversion module configured to perform data conversion between the touch screen and the MCU” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The drawing shows “Data conversion module” in Figure 1, but it fails to show the structure, material, or acts to the function. See 112(f) Interpretation section above. Therefore, claim 4 is indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shivaiah (U.S. Pub. No. 2017/0354294 A1) in view of Graybill et al. (U.S. Patent No. 10,181,108 B1), and further in view of Huang et al. (Pub. No. CN 105034052 A).
Regarding claim 1, Shivaiah discloses a control circuit (Kitchen Automation (KA) apparatus, Shivaiah fig.1A & Par.0021) of a banana slice frying machine (the Kitchen Automation apparatus is configured to automatically prepare a variety of food/dishes from raw ingredients, as indicated by Shivaiah Par.0017), comprising: 
a MCU (main computer 650 is microprocessor, Shivaiah fig.1A & Par.0145); 
a conveying channel (collector rack system 5400, Shivaiah fig.27A);
a material cutting module (cutter 90, Shivaiah fig.9 & Par.0146; cutter 90 is a device inside the manipulator 1000 shown in fig.1A) including a slicer motor (motor 95, Shivaiah figs.9-10 & Par.0189) configured to control a feed direction of a slicer (blades 99a, 99b, 99c; Shivaiah fig.10 & Par.0189) (as indicated by Shivaiah Par.0189, motor 95 is used to rotate the blades 99a, 99b, 99c; therefore, motor 95 configured to control direction of the blades 99a, 99b, 99c) and 
a processing module (processing module includes the collector positioner (the whole system shown in Shivaiah fig.27A below) and the deep fryer 230 (Shivaiah fig.21A)) including 
an X-axis driving motor (collector motor 5601, Shivaiah fig.27I & Par.0226) configured to control a pipeline (collector 5600, Shivaiah fig.27G & fig.27I) to move in an X-direction (as indicated by Shivaiah Par.0226, the collector 5600 rolls on the two collector racks 342 with the help of front wheels 5604 and back wheels 5607 (as shown in Shivaiah fig.27G), and the back wheels 5607 are powered by the collector motor 5601; therefore, the collector motor 5601 configured to control the collector 5600 to move in the X-direction, see annotated fig.27A below), 

    PNG
    media_image1.png
    870
    736
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    644
    535
    media_image2.png
    Greyscale

a Y-axis driving motor (motors 5202, Shivaiah fig.27C & Par.0225) configured to control the pipeline (collector 5600, see annotated Shivaiah fig.27A above) to move in a Y-direction (as indicated by Shivaiah Par.0225 and as shown in figs.27A-27D, two motors 5202 rotate the lift wheels 5302 and 5303 to move up and down, and thereby lifting the attached collector rack system 5400 and control the collector rack system 5400 to move up and down in the Y-direction; since the motors 5202 control the collector rack system 5400 to move up and down in the Y-direction, motors 5202 also control the collector 5600 to move up and down in the Y-direction because the collector 5600 is placed on the collector rack system 5400, see Shivaiah annotated fig.27A above), 

    PNG
    media_image3.png
    801
    822
    media_image3.png
    Greyscale

a Z-axis motor (motor 241, Shivaiah fig.21A & Par.0210) configured to control a press mold (cone shaped mesh filter 246, Shivaiah fig.21A & Par.0210) provided at one side of the pipeline (collector 5600, see Shivaiah annotated fig.27A above) (as indicated by Shivaiah Par.0222, the collector 5600 is used to collect ingredients from the raw ingredients storage unit 600 and drop it off into one of the manipulator devices 1000; in this case, the deep fryer 230 is inside the manipulator devices 1000; therefore, both the motor 241 and the cone shaped mesh filter 246 of the deep fryer 230 are provided at one side of the collector 5600 in order for the collector 5600 to drop ingredients into the deep fryer 230) to move in a Z-direction (motor 241 configured to control the cone shaped mesh filter 246 to move in Z-direction, Shivaiah fig.21A & Par.0210) and squeeze the banana in an oil pan (the cone shaped mesh filter 246 squeezes the ingredients into oil pan 236, Shivaiah fig.21A & Par.0210), and 
a temperature control module (heat sensor 237, Shivaiah fig.21A & Par.0210) arranged in the oil pan (pan 236, Shivaiah fig.21A & Par.0210) is configured to test a temperature of oil in the oil pan and transmit information to the MCU (as indicated by Shivaiah Par.0210, appropriate temperature of the oil is maintained by the heat sensor 237 that senses the temperature of the oil and accordingly starts/stops the heat from the heating source 3600; and as indicated by Shivaiah Par.0011, heater controller which is programmed by computer software of microprocessor to control one or more heating devices to heat one or more of the plurality of raw ingredients; therefore, the heat sensor transmit information to the microprocessor in order to start/stop the heat from the heating device); 
wherein the material cutting module (cutter 90, Shivaiah fig.9 & Par.0146; cutter 90 is a device inside the manipulator 1000 shown in fig.1A) and the processing module (collector positioner (Shivaiah fig.27A) and deep fryer 230 (Shivaiah fig.21A)) are both connected with the MCU (as indicated by Shivaiah Par.0145, the microprocessor 650 controls all the different components of the Kitchen Automation, such as raw ingredients storage unit 600, collector 700 (Shivaiah fig.27A), temporary holder 800, water positioner-jet sprayer 900, manipulator 1000; therefore, the cutter 90 (Shivaiah fig.9), the collector positioner (Shivaiah fig.27A), and the deep fryer 230 (Shivaiah fig.21A) are connected with the microprocessor 650); 
the MCU (microprocessor 650; Shivaiah fig.1A & Par.0145) is configured to: 
control forward rotation of the slicer motor (as indicated by Shivaiah Par.0235, the microprocessor 650 shown in figs.1A & 2B controls all the motors and automation involved in the whole system, method and apparatus; it is the ‘brain’ of the entire system; therefore, the microprocessor 650 control forward rotation of the motor 95 of the cutter 90, Shivaiah figs.9-10); 
receive temperature data from the temperature control module and control the oil pan to adjust an oil temperature (as indicated by Shivaiah Par.0210, appropriate temperature of the oil is maintained by the heat sensor 237 that senses the temperature of the oil and accordingly starts/stops the heat from the heating source 3600; and as indicated by Shivaiah Par.0011, heater controller which is programmed by computer software of the microprocessor to control one or more heating devices to heat one or more of the plurality of raw ingredients; therefore, microcontroller 650 receives temperature data from the heat sensor 237 and control the oil pan to adjust an oil temperature); and 
control forward and reverse rotation of the X-axis driving motor (as indicated by Shivaiah Par.0235, the main computer 650 shown in figs.1A & 2B controls all the motors; therefore, the microprocessor 650 controls forward and reverse rotation of collector motor 5601 to move the collector 5600 back and forth in the X-direction; Shivaiah figs.27A, 27I & Par.0226), the Y-axis driving motor (the microprocessor 650 controls forward and reverse rotation of motors 5202 to rotate the lift wheels 5302 and 5303 forward and reverse rotation in order to move up and down in the Y-direction, Shivaiah fig.27C & Par.0225) and the Z-axis motor (the microprocessor 650 controls forward and reverse rotation of motor 241, Shivaiah fig.21A & Par.0210) [Par.0210 cited: “The lift screw 239 moves up when the screw motor 241 rotates counter-clockwise. The lift screw 239 moves down when the screw motor 241 rotates clockwise.”]; 
the conveying channel (collector rack system 5400, Shivaiah fig.27A) and the oil pan (pan 236, Shivaiah fig.21A & Par.0210) is configured to directly send a banana slice into the oil pan through the pipeline (as indicated by Shivaiah Par.0222 and shown in fig.21A, the collector 5600 placed on the collector rack system 5400 is used to collect ingredients from the raw ingredients storage unit 600 and drop it off into the pan 236 of the deep fryer 230; therefore, collector rack system 5400 is configured to directly send food items into the pan 236 through the collector 5600, see Shivaiah annotated fig.21A).
Shivaiah does not disclose:
a range sensor arranged in a conveying channel is configured to sense whether a banana exists in the conveying channel and transmit information to the MCU;
the MCU is configured to: 
receive information from the range sensor and 
control reverse rotation of the slicer motor 
Graybill teaches a system for receiving objects (receiving system 100, see Graybill fig.1 below) comprising:
a range sensor (proximity sensor 142A, Graybill fig.1 below & Col.3 lines 27-29) arranged in a conveying channel (channel 125A, Graybill fig.1 & Col.3 line 27) is configured to sense whether an object exists in the conveying channel (as indicated by Graybill Col.3 lines 27-29, sensor 142A is configured to detect the presence of an object 11 within channel 125A) [Graybill Col.3 lines 27-29 cited: “Associated with each channel 125A - 125C is a respective proximity sensor 142A - 142C to detect the presence of an object 11 within the channel”] and transmit information to the MCU (computer 160, Graybill fig.1; Graybill Col.4 lines 19-22 cited: “The receiving computer 160 may include a processing device 162 to, among other functions, process the data generated by the scanners 140A - 140D and the sensors 142A - 142C to receive objects”; therefore, the information from sensor 142A is transmitted to the computer 160);
the MCU (computer 160, Graybill fig.1) is configured to: 
receive information from the range sensor (Graybill Col.4 lines 19-22 cited: “The receiving computer 160 may include a processing device 162 to, among other functions, process the data generated by the scanners 140A - 140D and the sensors 142A - 142C to receive objects”; therefore, the computer 160 receive information from the sensor 142A].

    PNG
    media_image4.png
    974
    786
    media_image4.png
    Greyscale

Graybill is analogous art because the reference is reasonably pertinent to the problem faced by the inventor of having a sensor arranged in a channel to sense the existence of an object in the channel and transmit information to a computer. See MPEP 2141.01(a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the Graybill sensor to the Shivaiah collector rack system 5400, in order to detect the presence of food ingredients in the collector rack system to automatically control other devices inside the manipulator 1000, such as the deep fryer 230; because if there is no food ingredients detected in the collector rack system 5400, the oil pan of the deep fryer 230 does not need to be heated up to fry food, and thus, energy can be saved. 
Shivaiah in view of Graybill teaches the apparatus as set forth above, but does not teach:
the MCU is configured to: 
control reverse rotation of the slicer motor 
Huang teaches a potato slicer (see Huang annotated fig.1 below) comprising:
the MCU (controller is a single-chip microcomputer (not shown), Huang Translated Document Par.0022) is configured to: 
control reverse rotation of the slicer motor (slicer motor 2, Huang fig.1 & Translated Document Par.0022; the controller is configured to control forward and reverse rotation of slicer motor 2) [Huang Translated Document Par.0022 cited: “the controller is connected with the motor 2 for controlling the forward or reverse rotation of the motor 2 to drive the forward or reverse rotation of the crank 3, thereby the connecting rod 4 is driven to move up and down, thereby controlling the cutting tool 6 to engage or separate from the cutting groove 10”].

    PNG
    media_image5.png
    760
    892
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Shivaiah cutter with the Huang slicer, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of cutting and/or slicing the food ingredients. Furthermore, in the case when thin sliced food is required for cooking (i.e., to make potato or banana chip), the modification would be able to produce thin slices of food ingredients. MPEP 2143 I (B).  

Regarding claim 3, Shivaiah in view of Graybill and Huang teaches the apparatus as set forth above, Shivaiah also discloses
wherein the temperature control module comprises a temperature sensor (temperature control module comprises a heat sensor 237, Shivaiah fig.21A & Par.0210) arranged in the oil pan (oil pan 236, Shivaiah fig.21A & Par.0210) (as indicated by Par.0210, heat sensor 237 that senses the temperature of the oil in pan 236 and accordingly starts/stops the heat from the heating source 3600).

Claims 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shivaiah (U.S. Pub. No. 2017/0354294 A1) in view of Graybill et al. (U.S. Patent No. 10,181,108 B1) and Huang et al. (Pub. No. CN 105034052 A), and further in view of Caridis et al. (U.S. 2016/0058243 A1).
Regarding claim 2, Shivaiah in view of Graybill and Huang teaches the apparatus as set forth above, Shivaiah also discloses further comprising
a material conveying module (transferor device 3700, Shivaiah fig.22A & Paar.0211; transferor device 3700 is used to transfer food ingredients from one device to another), 
wherein the material conveying module (transferor device 3700, Shivaiah fig.22A & Par.0211) is connected with the MCU (microprocessor 650, Shivaiah fig.1A), and the MCU is configured to control the material conveying module (as indicated by Shivaiah Par.0145, the microprocessor 650 controls all the different components of the Kitchen Automation; it is the ‘brain’ of the entire system as indicated by Shivaiah Par.0235; therefore microprocessor 650 controls the transferor device 3700) to drive a crawler belt (conveyer belt 3704, Shivaiah fig.22B & Par.0211) to convey the banana (to convey food from one device to another device, as indicated by Shivaiah Par.0211).
Shivaiah does not explicitly disclose:
a material conveying module including a conveying motor
Caridis teaches a potato chip cooker (Caridis fig.2) comprising:
a material conveying module (conveyor 32, Caridis fig.7 & Par.0037) including a conveying motor (conveyor drive motor 33, Caridis fig.7 & Par.0037), 
wherein the material conveying module is connected with the MCU (controller 48, Caridis fig.22 & Par.0037), and the MCU is configured to control the conveying motor (as indicated by Caridis Par.0037, controller 48 controls the conveyor drive motor 33 of the conveyor 32) to drive a crawler belt (movable belt of conveyor 32, Caridis fig.7 & Par.0037) to convey the banana (to convey potato, Caridis fig.7 & Par.0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shivaiah in view of Graybill and Huang, by adding the teaching of conveyor drive motor, as taught by Caridis, in order for the conveyor drive motor to drive the conveyor belt to convey food. The modification would increase efficiency and improve productivity because conveyor motor provides easy and fast transportation of food from one location to another; furthermore, conveyor motor can transfer the food product smoothly and properly even if the food is too heavy or is large in quantity.

Regarding claim 5, Shivaiah in view of Graybill, Huang and Caridis teaches the apparatus as set forth above, Shivaiah also discloses:
wherein the material conveying module further comprises a weight sensor (load sensor 5606, Shivaiah fig.27I & Par.0226) configured to transmit a signal to the MCU (as indicated by Shivaiah Par.0145, the microprocessor 650 controls all the different components of the Kitchen Automation; it is the ‘brain’ of the entire system as indicated by Shivaiah Par.0235; therefore, load sensor 5606 transmits signal to the microcontroller 650), and 
the MCU (microcontroller 650, Shivaiah fig.1A) is configured to open or close a door (slider base 43a, see Shivaiah fig.5C below) [it is noted that the limitation “open or close a door” is in alternative form; therefore, only one of these features was given patentable weight during examination] of a feed inlet (slot 1402, see Shivaiah fig.5B below; as indicated by Shivaiah Par.0167, the slot 1402 is used to store raw ingredients before the ingredients drop into the collector 5600 shown in fig.27A) according to the signal of the weight sensor (as indicated by Shivaiah Par.0226, the load sensor 5606 attached below the base plate 5605 of the collector 5600 checks the amount of the ingredient fallen and sends the signal to the push-pull box 34 once the required weight is reached; and as indicated by Shivaiah Par.0167, push-bull box 34 (fig.4C, or annotated fig.5C below) moves forward after the required amount of ingredients is transferred to the collector 5600, this makes the slider base 42 (fig.5C) move forward and that closes the back slot 43a (fig.5C); therefore, the microprocessor 650 is configured to close the back slot 43a of the slot 1402 according to the signal of the load sensor 5606).

    PNG
    media_image6.png
    632
    535
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    872
    701
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    530
    730
    media_image8.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shivaiah (U.S. Pub. No. 2017/0354294 A1) in view of Graybill et al. (U.S. Patent No. 10,181,108 B1) and Huang et al. (Pub. No. CN 105034052 A), and further in view of Kikta et al. (U.S. Pub. No. 2002/0152298 A1).
Regarding claim 4, Shivaiah in view of Graybill and Huang teaches the apparatus as set forth above, Shivaiah also discloses further comprising 
a touch screen (as indicated by Shivaiah Par.0240, the display of the main computer/microprocessor 650 is touch screen) [Shivaiah Par.0240 cited: “The computer monitor or display of the main computer 650 may be an interactive touch screen”]
Shivaiah in view of Graybill and Huang does not teach:
a data conversion module configured to perform data conversion between the touch screen and the MCU.
Kikta teaches a control system (control system 10, Kikta fig.1):
a data conversion module (data converter (not shown), Kikta Par.0048) configured to perform data conversion between the touch screen (touch screen 30, Kikta Par.0048 & fig.2) and the MCU (AM186EM microprocessor, Kikta Par.0048) (as indicated by Kikta Par.0048, the data converter configured to translate data/signals between the touch screen and the microprocessor) [Kikta Par.0048 cited: “The touch screen interface section 30 utilizes an ADS7846E touch screen controller/data converter (not shown) in conjunction with two 74HC00 Quad NAND gates to translate the AM186EM microprocessor embedded synchronous serial interface signals to the signals required by the touch screen controller 48.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shivaiah in view of Graybill and Huang, by adding the teaching of data converter, as taught by Kikta, in order to translate the microprocessor embedded synchronous serial interface signals to the signals required by the touch screen, so that when the touch screen is used to choose a dish, the microprocessor can execute a recipe to prepare the dish.

Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Shao (Pub. No. CN 108669108 A) discloses a pancake-baking machine comprising X-axis driving motor, Y-axis driving, Z-axis driving motor and a ranging sensor.
Vadevoulis (U.S. Pub. No. 2010/0107898 A1) discloses an apparatus for preparing fried food chips includes a slicer for slicing whole foodstuffs into unfried chips, a cooking bath defined by a trough containing heated cooking medium, and unfried chips being dispensed from the slicer into the cooking bath.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        


								/HELENA KOSANOVIC/            							Supervisory Patent Examiner, 
Art Unit 3761